In re James Hunter applying for writ of habeas corpus. Parish of Orleans.
*565Writ denied in part, granted in part; evi-dentiary hearing ordered.
The trial court initially at sentencing correctly determined that the accused was a triple offender, based on (1) the present conviction, (2) the two 1971 Louisiana convictions and (3) the 1967 Mississippi conviction. The contention raised in the trial court was that this determination was incorrect and that the trial court had improperly twice counted the two 1971 Louisiana convictions, contrary to State ex rel. Jackson v. Henderson, 283 So.2d 210 (La.1973). It did not do so. See proceeding of June 2, 1975, quoted in application.
Although in denying the present application the trial court gave a different (and perhaps incorrect) explanation, there is no merit to the applicant’s contention. In connection with the other contentions concerning one of two prior convictions, an eviden-tiary hearing is ordered.
SUMMERS, C. J., would deny the application in full.